Case 2:20-cv-00078-JRG Document 30-1 Filed 08/13/20 Page 1 of 1 PageID #: 353



                      I​N THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §       Case No. 2:20-cv-00078-JRG
                                                §
Plaintiff,                                      §       JURY TRIAL DEMANDED
                                                §
v.                                              §
                                                §
HMD GLOBAL OY​,                                 §
                                                §
Defendant.

      ORDER GRANTING JOINT MOTION TO WITHDRAW MOTION TO DISMISS
     FOR INSUFFICIENT SERVICE AND FOR EXTENSION OF TIME TO RESPOND

        The Court ​GRANTS​ the Joint Motion to Withdraw Motion to Dismiss for Insufficient

Process, Insufficient Service of Process, and Lack of Personal Jurisdiction (Docket No. 8) and

For Extension of Time to Respond. The Court therefore ​ORDERS​ as follows:

        1.     The Motion to Dismiss for Insufficient Process, Insufficient Service of Process,

and Lack of Personal Jurisdiction (Docket No. 8) is denied as moot.

        2.     Defendant shall respond to Plaintiff’s Complaint by September 21, 2020.
